UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21422 Lotsoff Capital Management Investment Trust (Exact name of registrant as specified in charter) 20 North Clark Street Chicago, Illinois 60602 (Address of principal executive offices) (Zip code) Joseph N. Pappo Lotsoff Capital Management 20 North Clark Street Chicago, Illinois 60602 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 368-1442 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Lotsoff Capital Management Investment Trust Micro Cap Fund Annual Report September 30, 2010 Lotsoff Capital Management Investment Trust Micro Cap Fund September 30, 2010 Dear Shareholders: We are pleased to present the annual report of the Lotsoff Capital Management Micro Cap Fund (the “Fund”) for the year ended September 30, 2010. The table below illustrates the Fund’s performance relative to several broad market indexes over this period. Total Returns as of September 30, 2010 Six One Three Five Since Months Year Year Year Inception* (cumulative) (annualized) (annualized) (annualized) (annualized) Micro Cap Fund -0.13% 10.21% -11.57% -4.68% -0.47% Russell Microcap™ Index -1.74% 7.43% -8.49% -2.09% 1.08% Russell 2000® Index 0.25% 13.35% -4.29% 1.60% 4.57% Standard & Poors 500® Index -1.42% 10.16% -7.16% 0.64% 3.23% Annual Operating Expenses** 1.96% * Inception Date: November 7, 2003 ** Annual Operating Expenses are reflective of information disclosed in the Fund’s Prospectus dated January 29, 2010 and may differ from the expense ratio disclosed in this report. The performance data quoted represents past performance and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate such that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. The Russell Microcap™ Index includes the smallest 1000 securities in the small-cap Russell 2000® Index plus the next 1000 securities.The Russell 2000® Index is comprised of the smallest 2000 companies in the Russell 3000® Index.The Russell 3000® Index is comprised of the 3000 largest U.S. companies based on market capitalization.The S&P 500® Index is a broad unmanaged index generally considered as representative of the U.S. equity market.All Indexes are unmanaged and returns include reinvested dividends.You cannot invest directly in an index. The economy and the markets continued to recover slowly during the year ended September 30, 2010. The market appears to have shaken off the “fear trade” for the time being and delivered strong performance - particularly in the third quarter. The concerns over rising deficits in Europe, high unemployment, and slowing domestic growth prospects have given way to an increasing belief that we are on the path, albeit slow path, to a more sustainable recovery. Fears of a double-dip recession seem to have subsided, as a number of economic indicators came in better than expected while corporate earnings remained fairly strong. The Federal Reserve is likely to remain committed to low interest rates to help banks and consumers de-lever themselves. Among other factors, cost cutting and vastly improved productivity measures continue to support earnings, even though strong sales growth has yet to materialize. We believe this should translate to modest, but positive, growth for the economy. The Fund’s performance for the twelve-month period ended September 30, 2010 was 2.78% higher than the Russell Microcap™ Index. The following table illustrates the Fund’s relative performance by sector during this period. 1 Lotsoff Capital Management Investment Trust Micro Cap Fund Lotsoff Capital Management Micro Cap Fund versus Russell Micro Cap™ Index Performance Attribution Twelve Months Ended September 30, 2010 Active Return Effect By Sector Consumer Discretionary -0.07% Industrials 0.57% Consumer Staples -0.16% Information Technology -0.39% Energy 0.09% Materials 0.79% Financials 2.11% Telecommunication Services -0.11% Health Care 0.08% Utilities -0.13% As illustrated in the table above, five of the ten sectors contributed to our relative outperformance with the best performance coming from Financials, Materials and Industrials. Conversely, the Fund’s positions in the Information Technology, Consumer Staples and Utilities sectors detracted from relative performance for the year. We continue to think that the Fund’s holdings remain very attractive. We not only have a significant value advantage throughout the portfolio, but we believe our names also have greater growth potential than the benchmark. We have moved into high quality franchises with potential for excellent longer term growth prospects, so the opportunity for absolute and relative positive returns appears strong. We have also reduced the exposure to companies with significant refinance risk or high debt/equity ratios. We are focusing on names that should not need to recapitalize, as capital funding can be challenging to obtain in this environment. While performance across sectors remains muted, we continue to focus on finding attractive opportunities with favorable risk/reward exposures. Ultimately, we believe our current positions will continue to perform well and should benefit from the continuing economic recovery. Even after what appeared to be a terrific third quarter rally, we feel the equity markets are priced conservatively, at least relative to historical metrics and other investments. While credit at 7% is attractive, so is a stock market with an 8% earnings yield and some growth potential. Considering the accommodating Federal Reserve and low multiples, it seems likely that those willing to take equity exposure should be rewarded, even if the economy muddles forward. We thank you for the confidence and trust you place in us and we pledge to continue our hard work to bring value to our investors. Sincerely, Donald W. Reid, Ph. D. Chief Investment Officer This material is not authorized for use unless accompanied or preceded by a prospectus. 2 Lotsoff Capital Management Investment Trust Micro Cap Fund Index Comparison (Unaudited) Comparison of a Hypothetical $10,000 Investment in the Lotsoff Capital Management Micro Cap Fund, Russell MicrocapTM Index*, and Russell 2000® Index* Total returns** For the periods ended September 30, 2010 Average Annual Since Inception One Year Five Year (11/7/03 to 9/30/10) Lotsoff Micro Cap Fund 10.21% -4.68% -0.47% Russell MicrocapTM Index 7.43% -2.09% 1.08% Russell 2000® Index 13.35% 1.60% 4.57% * The Russell MicrocapTM Index includes the smallest 1,000 securities in the small-cap Russell 2000® Index plus the next 1,000 securities.The Russell 2000® Index is comprised of the smallest 2000 companies in the Russell 3000® Index.The Russell 3000® Index is comprised of the 3000 largest U.S. companies based on market capitalization.All Indexes are unmanaged and returns include reinvested dividends. ** The performance quoted here represents past performance and is not a guarantee of future results. Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Amounts shown do not reflect the deduction of taxes that a shareholder on fund distributions or the redemption of fund shares. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-568-7633. 3 Lotsoff Capital Management Investment Trust Micro Cap Fund Investments by Sector (Unaudited) (As a Percentage of Long-Term Investments) September 30, 2010 Consumer Discretionary % Consumer Staples Energy Financials Health Care Industrials Information Technology Materials Miscellaneous Telecommunication Services Utilities Total % 4 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments September 30, 2010 Number of Shares Value COMMON STOCK % ADVERTISING % APAC Customer Services, Inc.* $ AEROSPACE & DEFENSE % Astronics Corp.* Ducommun, Inc. Herley Industries, Inc.* Innovative Solutions & Support, Inc.* LMI Aerospace, Inc.* APPAREL % G-III Apparel Group Ltd.* Joe’s Jeans, Inc.* Perry Ellis International, Inc.* Rocky Brands, Inc.* Steven Madden Ltd.* True Religion Apparel, Inc.* AUTO PARTS & EQUIPMENT % Dorman Products, Inc.* Exide Technologies* Fuel Systems Solutions, Inc.* Miller Industries, Inc. Motorcar Parts of America, Inc.* SORL Auto Parts, Inc.* Spartan Motors, Inc. Strattec Security Corp.* Superior Industries International, Inc. Wonder Auto Technology, Inc.* BANKS % American River Bankshares* Banco Latinoamericano de Comercio Exterior S.A.† Bank of Commerce Holdings Bank of Marin Bancorp Banner Corp. Center Financial Corp.* Columbia Banking System, Inc. Community Capital Corp.* Crescent Financial Corp.* Enterprise Financial Services Corp. First Bancorp 5 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value BANKS (continued) First Busey Corp. $ First Merchants Corp. First of Long Island Corp. Firstbank Corp. Heritage Oaks Bancorp* Horizon Bancorp MetroCorp Bancshares, Inc.* Midsouth Bancorp, Inc. MidWestOne Financial Group, Inc. New Century Bancorp, Inc.* Oriental Financial Group, Inc.† Pacific Continental Corp. Peoples Bancorp of North Carolina, Inc. Peoples Financial Corp. 1 Porter Bancorp, Inc. 10 Savannah Bancorp, Inc. SCBT Financial Corp. Seacoast Banking Corp. of Florida* Southern National Bancorp of Virginia, Inc.* Southside Bancshares, Inc. Southwest Bancorp, Inc. Texas Capital Bancshares, Inc.* United Community Banks, Inc.* Virginia Commerce Bancorp* West Coast Bancorp* Western Alliance Bancorp* Wilshire Bancorp, Inc. BEVERAGES % Peet’s Coffee & Tea, Inc.* BIOTECHNOLOGY % Affymax, Inc.* Ariad Pharmaceuticals, Inc.* Arqule, Inc.* Athersys, Inc.* Celldex Therapeutics, Inc.* Chelsea Therapeutics International, Inc.* Curis, Inc.* Cytokinetics, Inc.* Dynavax Technologies Corp.* Emergent Biosolutions, Inc.* Immunomedics, Inc.* InterMune, Inc.* Medicines Co.* Micromet, Inc.* 6 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value BIOTECHNOLOGY (continued) Momenta Pharmaceuticals, Inc.* $ Nanosphere, Inc.* NPS Pharmaceuticals, Inc.* SuperGen, Inc.* Vical, Inc.* BUILDING MATERIALS % AAON, Inc. Apogee Enterprises, Inc. LSI Industries, Inc. CHEMICALS % Aceto Corp. Balchem Corp. Hawkins, Inc. Innophos Holdings, Inc. Quaker Chemical Corp. ShengdaTech, Inc.* Stepan Co. COMMERCIAL SERVICES % Cardtronics, Inc.* CPI Corp. Dollar Financial Corp.* Hill International, Inc.* Huron Consulting Group, Inc.* Kenexa Corp.* Lincoln Educational Services Corp.* Medifast, Inc.* Perceptron, Inc.* Providence Service Corp.* StarTek, Inc.* Steiner Leisure Ltd.* † COMPUTERS % Ciber, Inc.* Cogo Group, Inc.* Cray, Inc.* Dynamics Research Corp.* EasyLink Services International Corp. – Class A* Hutchinson Technology, Inc.* iGate Corp. 7 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value COMPUTERS (continued) Integral Systems, Inc.* $ LivePerson, Inc.* Magma Design Automation, Inc.* NCI, Inc. – Class A* Ness Technologies, Inc.* Netscout Systems, Inc.* Radiant Systems, Inc.* Radisys Corp.* Rimage Corp.* Smart Modular Technologies WWH, Inc.* † Stratasys, Inc.* Super Micro Computer, Inc.* Virtusa Corp.* Xyratex Ltd.* † DISTRIBUTION/WHOLESALE % Core-Mark Holding Co., Inc.* MWI Veterinary Supply, Inc.* Navarre Corp.* DIVERSIFIED FINANCIAL SERVICES % Asta Funding, Inc. Calamos Asset Management, Inc. – Class A JMP Group, Inc. National Financial Partners Corp.* Sanders Morris Harris Group, Inc. World Acceptance Corp.* ELECTRICAL COMPONENTS & EQUIPMENT % Advanced Battery Technologies, Inc.* Coleman Cable, Inc.* Energy Conversion Devices, Inc.* Graham Corp. Harbin Electric, Inc.* Insteel Industries, Inc. Powell Industries, Inc.* ELECTRONICS % American Science & Engineering, Inc. Analogic Corp. Bel Fuse, Inc. – Class B Electro Scientific Industries, Inc.* 8 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value ELECTRONICS (continued) FARO Technologies, Inc.* $ Keithley Instruments, Inc. LoJack Corp.* Methode Electronics, Inc. NAM TAI Electronics, Inc.* † NU Horizons Electronics Corp.* NVE Corp.* Orbotech Ltd.* † OSI Systems, Inc.* Rofin-Sinar Technologies, Inc.* Sonic Solutions, Inc.* SRS Labs, Inc.* Sypris Solutions, Inc.* X-Rite, Inc.* Zygo Corp.* ENERGY - ALTERNATE SOURCES % Comverge, Inc.* Headwaters, Inc.* Ocean Power Technologies, Inc.* Plug Power, Inc.* ENGINEERING & CONSTRUCTION % Dycom Industries, Inc.* Exponent, Inc.* Michael Baker Corp.* VSE Corp. ENTERTAINMENT % Carmike Cinemas, Inc.* Rick’s Cabaret International, Inc.* Shuffle Master, Inc.* ENVIRONMENTAL CONTROL % U.S. Ecology Corp. Ceco Environmental Corp.* FOOD % B&G Foods, Inc. Chiquita Brands International, Inc.* Inventure Foods, Inc.* 9 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value FOOD (continued) Nash Finch Co. $ Overhill Farms, Inc.* Smart Balance, Inc.* Spartan Stores, Inc. FOREST PRODUCTS & PAPER % Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.* Wausau Paper Corp.* GAS % Chesapeake Utilities Corp. HEALTHCARE - PRODUCTS % Caliper Life Sciences, Inc.* CardioNet, Inc.* Cynosure, Inc. – Class A* Insulet Corp.* Kensey Nash Corp.* LeMaitre Vascular, Inc.* Natus Medical, Inc.* Orthofix International N.V.* † Orthovita, Inc.* Solta Medical, Inc.* SonoSite, Inc.* Spectranetics Corp.* Syneron Medical Ltd.* † HEALTHCARE - SERVICES % Allied Healthcare International, Inc.* Almost Family, Inc.* American Dental Partners, Inc.* Continucare Corp.* Genoptix, Inc.* Gentiva Health Services, Inc.* LHC Group, Inc.* NovaMed, Inc.* Skilled Healthcare Group, Inc. – Class A* U.S. Physical Therapy, Inc.* HOME BUILDERS % Standard Pacific Corp.* 10 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value HOME FURNISHINGS % Furniture Brands International, Inc.* $ HOUSEHOLD PRODUCTS/WARES % Helen of Troy Ltd.* † Kid Brands, Inc.* Prestige Brands Holdings, Inc.* Summer Infant, Inc.* INSURANCE % American Equity Investment Life Holding Co. American Physicians Service Group, Inc. Amerisafe, Inc.* Amtrust Financial Services, Inc. First Mercury Financial Corp. Hallmark Financial Services, Inc.* Life Partners Holdings, Inc. Maiden Holdings Ltd.† Meadowbrook Insurance Group, Inc. Radian Group, Inc. Tower Group, Inc. INTERNET % 1-800-Flowers.com, Inc. – Class A* Bidz.com, Inc.* Drugstore.Com, Inc.* ePlus, Inc.* Global Sources Ltd.* † HealthStream, Inc.* Internap Network Services Corp.* Internet Brands, Inc. – Class A* Internet Capital Group, Inc.* Keynote Systems, Inc. Liquidity Services, Inc.* Local.com Corp.* Orbitz Worldwide, Inc.* PC-Tel, Inc.* Perficient, Inc.* S1 Corp.* TeleCommunication Systems, Inc. – Class A* Terremark Worldwide, Inc.* TheStreet.com, Inc. U.S. Auto Parts Network, Inc.* Web.com Group, Inc.* 11 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value INVESTMENT MANAGEMENT COMPANIES % Arlington Asset Investment Corp. – Class A $ Fifth Street Finance Corp. PennantPark Investment Corp. Prospect Capital Corp. TICC Capital Corp. IRON/STEEL % Universal Stainless & Alloy* LEISURE TIME % Multimedia Games, Inc.* LODGING % Century Casinos, Inc.* Full House Resorts, Inc.* MTR Gaming Group, Inc.* MACHINERY - DIVERSIFIED % Alamo Group, Inc. Intevac, Inc.* Tecumseh Products Co. – Class B* MEDIA % Acacia Research - Acacia Technologies* DG FastChannel, Inc.* Dolan Media Co.* Journal Communications, Inc. – Class A* McClatchy Co. – Class A* New Frontier Media, Inc.* METAL FABRICATE/HARDWARE % Northwest Pipe Co.* MINING % Capital Gold Corp.* Century Aluminum Co.* Kaiser Aluminum Corp. North American Palladium Ltd.* † 12 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value MISCELLANEOUS MANUFACTURING % AZZ, Inc. $ Ceradyne, Inc.* FreightCar America, Inc. GP Strategies Corp.* Lydall, Inc.* Sturm Ruger & Co., Inc. Synalloy Corp. OIL & GAS % ATP Oil & Gas Corp.* BPZ Resources, Inc.* Carrizo Oil & Gas, Inc.* Crimson Exploration, Inc.* Gastar Exploration Ltd.* † Georesources, Inc.* GMX Resources, Inc.* Gulfport Energy Corp.* Hercules Offshore, Inc.* Kodiak Oil & Gas Corp.* † Magnum Hunter Resources Corp.* Petroquest Energy, Inc.* Pioneer Drilling Co.* Resolute Energy Corp.* Rex Energy Corp.* Vaalco Energy, Inc.* Vantage Drilling Co.* † OIL & GAS SERVICES % Dawson Geophysical Co.* Gulf Island Fabrication, Inc. Matrix Service Co.* OYO Geospace Corp.* T-3 Energy Services, Inc.* Tesco Corp.* † Willbros Group, Inc.* PACKAGING & CONTAINERS % UFP Technologies, Inc.* PHARMACEUTICALS % Acadia Pharmaceuticals, Inc.* Allos Therapeutics, Inc.* Animal Health International, Inc.* 13 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value PHARMACEUTICALS (continued) Ardea Biosciences, Inc.* $ Array Biopharma, Inc.* Depomed, Inc.* Dusa Pharmaceuticals, Inc.* Dyax Corp.* Idenix Pharmaceuticals, Inc.* Inspire Pharmaceuticals, Inc.* ISTA Pharmaceuticals, Inc.* MAP Pharmaceuticals, Inc.* Myrexis, Inc.* Neogen Corp.* Obagi Medical Products, Inc.* Orexigen Therapeutics, Inc.* Pozen, Inc.* Questcor Pharmaceuticals, Inc.* Rigel Pharmaceuticals, Inc.* Santarus, Inc.* Spectrum Pharmaceuticals, Inc.* Sucampo Pharmaceuticals, Inc. – Class A* Targacept, Inc.* Vivus, Inc.* REAL ESTATE INVESTMENT TRUSTS % American Capital Agency Corp. Anworth Mortgage Asset Corp. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc.* CapLease, Inc. Capstead Mortgage Corp. Cypress Sharpridge Investments, Inc. Education Realty Trust, Inc. FelCor Lodging Trust, Inc.* First Potomac Realty Trust NorthStar Realty Finance Corp. Resource Capital Corp. Two Harbors Investment Corp. U-Store-It Trust REAL ESTATE MANAGEMENT % Thomas Properties Group, Inc.* RETAIL % America’s Car-Mart, Inc.* Biglari Holdings, Inc.* Caribou Coffee Co., Inc.* 14 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value RETAIL (continued) Carrols Restaurant Group, Inc.* $ Conn’s, Inc.* Denny’s Corp.* Ezcorp, Inc. – Class A* First Cash Financial Services, Inc.* Fuqi International, Inc.* PetMed Express, Inc. Ruth’s Hospitality Group, Inc.* Shoe Carnival, Inc.* Stein Mart, Inc.* SAVINGS & LOANS % BofI Holding, Inc.* First Financial Holdings, Inc. First Pactrust Bancorp, Inc. First Place Financial Corp.* Flushing Financial Corp. HopFed Bancorp, Inc. Indiana Community Bancorp MutualFirst Financial, Inc. NASB Financial, Inc. Pacific Premier Bancorp, Inc.* Provident Financial Holdings, Inc. Teche Holding Co. Territorial Bancorp, Inc. Timberland Bancorp, Inc. SEMICONDUCTORS % Advanced Analogic Technologies, Inc.* Anadigics, Inc.* ATMI, Inc.* AuthenTec, Inc.* AXT, Inc.* Ceva, Inc.* Cohu, Inc. DSP Group, Inc.* Emcore Corp.* Exar Corp.* GSI Technology, Inc.* Integrated Silicon Solution, Inc.* IXYS Corp.* Kopin Corp.* Lattice Semiconductor Corp.* Mindspeed Technologies, Inc.* O2Micro International Ltd. ADR* † 15 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value SEMICONDUCTORS (continued) PLX Technology, Inc.* $ Richardson Electronics Ltd. Rudolph Technologies, Inc.* Sigma Designs, Inc.* Silicon Image, Inc.* Ultratech, Inc.* Volterra Semiconductor Corp.* Zoran Corp.* SOFTWARE % Actuate Corp.* Bottomline Technologies, Inc.* China TransInfo Technology Corp.* Descartes Systems Group, Inc.* † Digi International, Inc.* Ebix, Inc.* GSE Systems, Inc.* inContact, Inc.* Interactive Intelligence, Inc.* Medidata Solutions, Inc.* Opnet Technologies, Inc. RightNow Technologies, Inc.* Smith Micro Software, Inc.* Trident Microsystems, Inc.* TELECOMMUNICATIONS % Anaren, Inc.* Applied Signal Technology, Inc. BigBand Networks, Inc.* China Information Technology, Inc.* Consolidated Communications Holdings, Inc. EMS Technologies, Inc.* Globecomm Systems, Inc.* Harmonic, Inc.* HickoryTech Corp. Hypercom Corp.* Knology, Inc.* Oplink Communications, Inc.* Preformed Line Products Co. Sierra Wireless, Inc.* † Symmetricom, Inc.* Telestone Technologies Corp.* Tessco Technologies, Inc. USA Mobility, Inc. 16 Lotsoff Capital Management Investment Trust Micro Cap Fund Schedule of Investments (continued) September 30, 2010 Number of Shares Value TELECOMMUNICATIONS (continued) Vonage Holdings Corp.* $ TOYS/GAMES/HOBBIES % JAKKS Pacific, Inc.* Leapfrog Enterprises, Inc.* TRANSPORTATION % Air Transport Services Group, Inc.* CAI International, Inc.* Dynamex, Inc.* Express-1 Expedited Solutions, Inc.* Horizon Lines, Inc. – Class A PAM Transportation Services, Inc.* Paragon Shipping, Inc. – Class A † Star Bulk Carriers Corp.† TRUCKING & LEASING % Greenbrier Cos., Inc.* WATER % Consolidated Water Co., Inc.† TOTAL COMMON STOCK (Cost $16,866,618) EXCHANGE-TRADED FUNDS % iShares Russell 2000 Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $20,627) MONEY MARKET FUNDS % Federated Prime Obligations Fund TOTAL MONEY MARKET FUNDS (Cost $11,849) TOTAL INVESTMENTS (Cost $16,899,094) % Other Assets less Liabilities % NET ASSETS % $ * Non-income producing security. † Foreign security denominated in U.S. dollars and traded on a U.S. exchange. ADR – American Depositary Receipt See Notes to Financial Statements. 17 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Assets and Liabilities September 30, 2010 ASSETS: Investments at value (cost $16,899,094) $ Receivable for securities sold Receivable for capital stock sold Receivable for interest and dividends Prepaid expenses Total assets LIABILITIES: Payable for securities purchased Payable for capital stock redeemed Accrued investment advisory fees Accrued custody fees Accrued audit fees Accrued trustees’ fees Accrued administration and fund accounting fees Accrued legal fees Accrued printing expenses Accrued transfer agent fees and expenses Accrued other expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ SHARES OUTSTANDING, no par value (Unlimited shares authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (Net assets divided by shares outstanding) $ See Notes to Financial Statements. 18 Lotsoff Capital Management Investment Trust Micro Cap Fund Statement of Operations For the Year Ended September 30, 2010 INVESTMENT INCOME: Interest income $ Dividend income Total investment income EXPENSES: Investment advisory fees Administration and fund accounting fees Legal fees Custody fees Trustees’ fees Insurance fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Reports to shareholders Miscellaneous Total expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS: Net realized loss on investments ) Change in net unrealized appreciation on investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 19 Lotsoff Capital Management Investment Trust Micro Cap Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2010 September 30, 2009 OPERATIONS: Net investment loss $ ) $ ) Net realized loss on investments ) ) Change in net unrealized appreciation on investments Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS: Net investment income — ) Total distributions — ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Reinvested distributions — Cost of shares redeemed ) ) Net decrease from capital transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ $ Accumulated net investment income/(loss) $
